Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 9, 10, 11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
Claims 2-4 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 2 and 13, it is not clear how “a first terminal electrically connected to a first detour line is spaced apart from a second terminal electrically connected to a second detour line in a first direction, wherein a first contact where the first detour line electrically contacts a first data line is spaced apart from a second contact where the 
Claims 3 & 4 and 14 & 15 are dependent on claims 2 and 13 respectively and inherit the same deficiencies.

Claims 5-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5 and 16, it is not clear how “wherein a first detour line is spaced apart from a second detour line in a first direction in a second peripheral area disposed between the display area and the data driver, wherein a first contact where the first detour line electrically contacts a first data line is spaced apart from a second contact where the second detour line electrically contacts a second data line, in a second 
Claims 6 & 7 and 17, 18 & 20 are dependent on claims 5 and 16 and inherit the same deficiencies.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, 10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Qin US Patent Application (20140041917), hereinafter “Qin”

Regarding claim 1 Qin teaches a display apparatus, comprising: a base substrate; a plurality of data lines disposed in a display area on the base substrate, at least a portion of the data lines extending to a first peripheral area1 adjacent to the display area; the array substrate comprises: … a plurality of data lines 74 … and each of the data lines 74 is connected with a data driving module 1 [Qin para 0021 and see Fig. 5]
a plurality of detour lines disposed in the display area, at least a portion of the detour lines extending to the first peripheral area the array substrate comprises: … a plurality of data line redundancy lines 77, corresponding to the plurality of data lines 74 one by one, … one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, [Qin para 0021 and see Fig. 6]. the data line redundancy lines 77 and the data lines 74 are disposed at different layers [Qin para 0029] and 
a data driver electrically connected to the data lines each of the data lines 74 is connected with a data driving module 1 [Qin para 0021 and see Fig. 5]
 one end of each of the data line redundancy lines 77 is connected with the data driving module 1 [Qin para 0021 and see Fig. 6], wherein at least one of the data lines electrically contacts at least one of the detour lines in the first peripheral area. one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, [Qin para 0021 and see Fig. 9]


    PNG
    media_image1.png
    593
    461
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    151
    516
    media_image2.png
    Greyscale


Regarding claim 2 Qin teaches everything above (see claim 1). In addition Qin teaches a further comprising a plurality of terminals electrically connecting the data driver to the data lines and the detour lines, one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, and each of the data line redundancy lines 77 receives a signal being identical with the corresponding data line 74, [Qin para 0021]
wherein a first terminal electrically connected to a first detour line is spaced apart from a second terminal electrically connected to a second detour line in a first direction, each of the data lines 74 is electrically connected with its corresponding second control switch 75 through the second flexible circuit board 3. [Qin para 0031] each of the data line redundancy lines 77 is electrically connected with its corresponding second control switch 75 through a second flexible circuit board 3 [Qin para 0031 see Fig. 6]
wherein a first contact where the first detour line electrically contacts a first data line is spaced apart from a second contact where the second detour line electrically contacts a second data line, in a second direction different from the first direction . The second control switch 75 and the data lines 74 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through a second conductive electrode 76 at one end and with the corresponding data line 74 at the other end, as shown in FIG. 8 [Qin para 0047] The second control switch 75 and the gate lines 65 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through the second conductive electrode at one end and with the corresponding data line 74 through a data line conductive electrode and a through hole at the other end [Qin para 0052]

Regarding claim 3 Qin teaches everything above (see claim 2). In addition Qin teaches wherein the second direction is opposed to the first direction. The second control switch 75 and the data lines 74 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through a second conductive electrode 76 at one end and with the corresponding data line 74 at the other end, as shown in FIG. 8 [Qin para 0047]

Regarding claim 4 Qin teaches everything above (see claim 2). In addition Qin teaches wherein the second direction crosses the first direction2. . The second control switch 75 and the data lines 74 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through a second conductive electrode 76 at one end and with the corresponding data line 74 at the other end, as shown in FIG. 8 [Qin para 0047] The second control switch 75 and the gate lines 65 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through the second conductive electrode at one end and with the corresponding data line 74 through a data line conductive electrode and a through hole at the other end [Qin para 0052]

Regarding claim 5 Qin teaches everything above (see claim 1). In addition Qin teaches wherein a first detour line is spaced apart from a second detour line in a first direction in a second peripheral area disposed between the display area and the data driver, one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, and each of the data line redundancy lines 77 receives a signal being identical with the corresponding data line 74, [Qin para 0021]
 wherein a first contact where the first detour line electrically contacts a first data line is spaced apart from a second contact where the second detour line electrically contacts a second data line, in a second direction different from the first direction. the data line redundancy lines 77 and the data lines 74 are disposed at different layers. [Qin para 0029] The second control switch 75 and the gate lines 65 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through the second conductive electrode at one end and with the corresponding data line 74 through a data line conductive electrode and a through hole at the other end [Qin para 0052]


 The second control switch 75 and the data lines 74 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through a second conductive electrode 76 at one end and with the corresponding data line 74 at the other end, as shown in FIG. 8 [Qin para 0047]

Regarding claim 7 Qin teaches everything above (see claim 5). In addition Qin teaches wherein the second direction crosses the first direction. The second control switch 75 and the data lines 74 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through a second conductive electrode 76 at one end and with the corresponding data line 74 at the other end, as shown in FIG. 8 [Qin para 0047] The second control switch 75 and the gate lines 65 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through the second conductive electrode at one end and with the corresponding data line 74 through a data line conductive electrode and a through hole at the other end [Qin para 0052]

Regarding claim 8 Qin teaches everything above (see claim 1). In addition Qin teaches wherein the detour lines extend to be parallel to each other in the display area. . the data line redundancy lines 77 and the data lines 74 are disposed at different layers. [Qin para 0029 and see Fig. 6] 
the data line redundancy lines 77 and the data lines 74 are disposed at different layers. [Qin para 0029 and see Fig. 6]

Regarding claim 12 Qin teaches a display apparatus, comprising: a first group of data lines disposed in a first display area and extending to a first peripheral area adjacent to the first display area the array substrate comprises: … a plurality of data lines 74 … and each of the data lines 74 is connected with a data driving module 1 [Qin para 0021 and see Fig. 5];
a second group of data lines disposed in a second display area and extending to a second peripheral area adjacent to the second display area the array substrate comprises: … a plurality of data lines 74 … and each of the data lines 74 is connected with a data driving module 1 [Qin para 0021 and see Fig. 5]; and 
a plurality of detour lines disposed in the first and second display areas and extending to first peripheral area and the second peripheral area the array substrate comprises: … a plurality of data line redundancy lines 77, corresponding to the plurality of data lines 74 one by one, … one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, [Qin para 0021 and see Fig. 6]. the data line redundancy lines 77 and the data lines 74 are disposed at different layers [Qin para 0029]; and 
each of the data lines 74 is connected with a data driving module 1 [Qin para 0021 and see Fig. 5] and the detour lines and adjacent to the second peripheral area one end of each of the data line redundancy lines 77 is connected with the data driving module 1 [Qin para 0021 and see Fig. 6], wherein at least one of the first group of the data lines electrically contacts at least one of the detour lines in the first peripheral area, one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, [Qin para 0021 and see Fig. 9].

Regarding claim 13 Qin teaches everything above (see claim 12). In addition Qin teaches further comprising a plurality of terminals electrically connecting the data driver to the data lines and the detour lines, one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, and each of the data line redundancy lines 77 receives a signal being identical with the corresponding data line 74, [Qin para 0021] 
wherein a first terminal electrically connected to a first detour line is spaced apart from a second terminal electrically connected to a second detour line in a first direction, each of the data lines 74 is electrically connected with its corresponding second control switch 75 through the second flexible circuit board 3. [Qin para 0031] each of the data line redundancy lines 77 is electrically connected with its corresponding second control switch 75 through a second flexible circuit board 3 [Qin para 0031 see Fig. 6]
 wherein a first contact where the first detour line electrically contacts a first data line of the first group of the data lines is spaced apart from a second contact where the second detour line electrically contacts a second data line of the first group of the data lines, in a second direction different from the first direction The second control switch 75 and the data lines 74 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through a second conductive electrode 76 at one end and with the corresponding data line 74 at the other end, as shown in FIG. 8 [Qin para 0047] The second control switch 75 and the gate lines 65 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through the second conductive electrode at one end and with the corresponding data line 74 through a data line conductive electrode and a through hole at the other end [Qin para 0052]

Regarding claim 14 Qin teaches everything above (see claim 13). In addition Qin teaches wherein the second direction is opposed to the first direction. The second control switch 75 and the data lines 74 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through a second conductive electrode 76 at one end and with the corresponding data line 74 at the other end, as shown in FIG. 8 [Qin para 0047]


Regarding claim 15 Qin teaches everything above (see claim 13). In addition Qin teaches wherein the second direction crosses the first direction. The second control switch 75 and the data lines 74 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through a second conductive electrode 76 at one end and with the corresponding data line 74 at the other end, as shown in FIG. 8 [Qin para 0047] The second control switch 75 and the gate lines 65 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through the second conductive electrode at one end and with the corresponding data line 74 through a data line conductive electrode and a through hole at the other end [Qin para 0052]

Regarding claim 16 Qin teaches everything above (see claim 12). In addition Qin teaches wherein a first detour line is spaced apart from a second detour line in a first direction in the second peripheral area, one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, and each of the data line redundancy lines 77 receives a signal being identical with the corresponding data line 74, [Qin para 0021]
 	wherein a first contact where the first detour line electrically contacts a first data line of the first group of the data lines is spaced apart from a second contact where the second detour line electrically contacts a second data line of the first group of the data lines, in a second direction different from the first direction . the data line redundancy lines 77 and the data lines 74 are disposed at different layers. [Qin para 0029] The second control switch 75 and the gate lines 65 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through the second conductive electrode at one end and with the corresponding data line 74 through a data line conductive electrode and a through hole at the other end [Qin para 0052]

Regarding claim 17 Qin teaches everything above (see claim 16). In addition Qin teaches wherein the second direction is opposed to the first direction. The second control switch 75 and the data lines 74 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through a second conductive electrode 76 at one end and with the corresponding data line 74 at the other end, as shown in FIG. 8 [Qin para 0047]

Regarding claim 18 Qin teaches everything above (see claim 16). In addition Qin teaches wherein the second direction crosses the first direction. The second control switch 75 and the data lines 74 are provided at the same layer, and the second control switch is electrically connected with the second flexible circuit board 3 through a second conductive electrode 76 at one end and with the corresponding data line 74 at the other end, as shown in FIG. 8 [Qin para 0047]


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J MICHAUD/Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The applicant’s specification broadly describes – “a peripheral area that is a non-display area” see paragraph 0004, as such any area in which there are no pixels is a peripheral area under the broadest reasonable interpretation of the claim.
        2 The applicant is just discussing directions rather lines.  A direction extends into infinity